***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
STATE OF CONNECTICUT v. MARY E. BAGNASCHI
               (AC 39072)
               DiPentima, C. J., and Sheldon and Devlin, Js.

                                  Syllabus

Convicted of the crime of breach of the peace in the second degree, the
    defendant appealed to this court. The defendant, who previously had
    been employed by the same entity that employed S, was involved in an
    incident at a frozen yogurt shop with S, who was accompanied by R
    and his grandchildren. Specifically, S had extended his hand to greet
    the defendant, who grasped S’s hand and, in a raised voice, used obsceni-
    ties in accusing him of having ruined her life. R became alarmed and
    one of the children began to cry. The defendant then went to the passen-
    ger side window of the car, made an obscene gesture at R and yelled
    obscenities at her before S was able to drive to his home. After S had
    driven into the driveway of his home, the defendant, who had driven
    her vehicle to the bottom of the driveway, lowered her window and
    yelled obscenities at S before she drove away. The trial court denied the
    defendant’s motion to dismiss, in which she alleged that only evidence
    of the events at S’s home could be considered at trial because the state’s
    operative information did not include the events at the frozen yogurt
    shop, and that her use of profanity toward S from the bottom of the
    driveway did not constitute breach of the peace in the second degree.
    On appeal, the defendant claimed, inter alia, that the evidence was
    insufficient to support her conviction because the state’s information
    and bill of particulars charged her with breach of the peace only as to
    the events at S’s residence, and her conduct in shouting profanities from
    a distance amounted to constitutionally protected speech. Held:
1. The evidence was sufficient to support the defendant’s conviction of
    breach of the peace in the second degree:
    a. The defendant could not prevail on her claim that the information
    and bill of particulars limited the scope of the prosecution to the events
    in front of S’s house and that the use of the events at the frozen yogurt
    shop constituted a material variance from the allegations in the operative
    information and bill of particulars, she having failed to sustain her
    burden of establishing prejudicial surprise as a result of the information
    and bill of particulars; the defendant’s lack of notice claim regarding
    the events at the frozen yogurt shop failed, as the defendant’s motion
    to dismiss the charges specifically referred to her conduct at the frozen
    yogurt shop, the prosecutor, during oral argument on the motion to
    dismiss, emphasized the events at the frozen yogurt shop, including the
    physical contact between the defendant and S, as did defense counsel,
    the defendant failed to object to or to claim that the evidence presented
    by the state regarding her actions at the frozen yogurt shop was outside
    the scope of the state’s pleadings, and the defendant did not demonstrate
    that she was prejudiced as a result of the alleged material variance
    between the state’s pleadings and the proof at trial.
    b. The evidence concerning the defendant’s actions outside the frozen
    yogurt shop and at S’s house was sufficient to support her conviction
    of breach of the peace in the second degree; the trial court properly
    considered the defendant’s conduct in determining whether the evidence
    supported her conviction of breach of the peace in the second degree,
    as the events at the frozen yogurt shop, coupled with the defendant’s later
    appearance and actions outside S’s residence, constituted a continuing
    course of conduct from which the jury reasonably could have found
    that the defendant, with the intent to cause inconvenience, annoyance or
    alarm, or having recklessly created a risk thereof, engaged in threatening
    behavior in a public place.
2. The defendant’s claim that the trial court improperly denied her motion
    for a probable cause hearing was unavailing; that claim was not made
    before the trial court and was unsupported by any discussion of or
    citation to persuasive legal authority, and the defendant conceded that
    there was no statutory right to a probable cause hearing for a misde-
    meanor such as breach of the peace in the second degree.
3. The defendant could not prevail on her claim that her warrantless arrest
    in her home was unlawful and, thus, that the subsequent prosecution
    and her conviction violated her constitutional rights, as an illegal arrest,
    under controlling legal precedent, does not bar a subsequent prosecution
    or void a resulting conviction.
4. The trial court did not violate the defendant’s constitutional right to
    present a defense when it ruled that evidence pertaining to complaints
    that she had filed against her former employer and grievances filed
    against S were irrelevant and, thus, inadmissible; the defendant failed
    to proffer evidence that connected S to the alleged acts by the employer
    that she claimed were in retaliation for her whistle-blowing activities,
    and there was no evidence that the employer had directed S to pursue
    his criminal complaint against the defendant as retaliation for her com-
    plaints against the employer.
5. The defendant could not prevail on her unpreserved claim that the trial
    court committed plain error when it failed to recuse itself, which was
    based on her assertion that the court’s preclusion of certain witnesses
    and evidence demonstrated bias against her that amounted to structural
    error and necessitated a new trial; the defendant’s claims of judicial
    bias did not constitute plain error, as they amounted to disagreements
    with the court’s rulings, which are not evidence of bias.
      Argued November 15, 2017—officially released April 10, 2018

                             Procedural History

  Substitute information charging the defendant with
the crimes of breach of the peace in the second degree
and interfering with an officer, brought to the Superior
Court in the judicial district of Waterbury, geographical
area number four, where the court, K. Murphy, J.,
denied the defendant’s motion to dismiss; thereafter,
the matter was tried to the jury; subsequently, the court
denied the defendant’s motion to dismiss or for a judg-
ment of acquittal; verdict and judgment of guilty of
breach of the peace in the second degree; thereafter,
the court dismissed the charge of interfering with an
officer, and the defendant appealed to this court.
Affirmed.
  Deborah G. Stevenson, assigned counsel, for the
appellant (defendant).
   Timothy F. Costello assistant state’s attorney, with
whom, on the brief, were Maureen Platt, state’s attor-
ney, and John J. Davenport, senior assistant state’s
attorney, for the appellee (state).
                         Opinion

   DiPENTIMA, C. J. The defendant, Mary E. Bagnaschi,
appeals from the judgment of conviction, rendered after
a jury trial, of breach of the peace in the second degree
in violation of General Statutes § 53a-181 (a) (1). On
appeal, the defendant claims that (1) there was insuffi-
cient evidence to support her conviction, (2) the trial
court improperly denied her request for a probable
cause hearing, (3) the court improperly denied her
motion to dismiss, which was based on her assertion
that she was unlawfully arrested in her home without
a warrant, (4) the court improperly violated her consti-
tutional right to present a defense and (5) the court
improperly failed to recuse itself. We disagree and,
accordingly, affirm the judgment.
   The jury reasonably could have found the following
facts. On May 16, 2013, John Silano took Jessica Rich,
whom he considered to be his ‘‘daughter,’’ and Rich’s
children, whom he considered to be his ‘‘grandchil-
dren,’’ to a frozen yogurt shop in Torrington.1 As Silano,
a longtime employee of the Torrington Housing Author-
ity (authority), assisted the older grandchild into the
car, he observed the defendant standing approximately
twelve to fifteen feet away. Silano knew the defendant
because she was a former employee of the authority.
   Silano stopped buckling his grandchild into her car
seat as the defendant approached. Silano extended his
hand to greet the defendant, who inquired as to Silano’s
well-being. Silano responded that he was ‘‘doing fine’’
and asked how the defendant was. She responded, ‘‘I’m
not doing well at all, the [authority] ruined my life,
you ruined my life.’’ At this point, the defendant, still
grasping Silano’s hand, stated with a raised voice:
‘‘[W]ell, fuck you, John, you ruined my fucking life, fuck
you.’’ Rich was ‘‘extremely alarmed’’ by the defen-
dant’s actions.
   Rich loudly instructed Silano to get into the car as
he attempted to extricate himself from the defendant’s
grasp. The volume of the defendant’s voice caused the
older grandchild to become upset and to cry. Silano
freed himself from the defendant’s grip. The defendant
then proceeded to the passenger’s side window, held
up both middle fingers and yelled, ‘‘fuck you, fuck you,’’
at Rich. Silano then entered the car and drove away as
the defendant continued yelling.
  Silano travelled to his home and, after pulling into the
driveway, the two adults began taking the grandchildren
out of the car. The defendant drove her vehicle to the
bottom of the driveway, lowered her window and again
yelled at Silano. Specifically, she shouted: ‘‘[F]uck you,
John, fuck you, look at me, call the police. I want a
complete investigation of this.’’ Silano and Rich took
the grandchildren into the home and locked the door.
The defendant remained for fifteen to thirty seconds
before driving away.
   Silano called the police, and James Delay, a Torring-
ton police officer, responded to Silano’s home. After
speaking to Delay about the incidents at the yogurt
shop and his home, Silano indicated that he wanted
to file a criminal complaint. Delay obtained a sworn,
written statement from Silano. Delay then went to the
defendant’s residence to ‘‘get her side of the story’’ and
to arrest her, having determined that there was probable
cause to do so.
  The defendant subsequently was charged with breach
of the peace in the second degree and interfering with
a police officer. Following a trial, the jury found the
defendant guilty of breach of the peace in the second
degree but not guilty of interfering with a police officer.
The court rendered judgment in accordance with the
jury’s verdict and sentenced the defendant to six
months incarceration, execution suspended, and two
years of probation.2 This appeal followed. Additional
facts will be set forth as necessary.
                             I
   The defendant first claims that there was insufficient
evidence to support her conviction.3 This claim includes
two distinct, yet related components. First, the defen-
dant argues that state’s information and bill of particu-
lars charged her with breach of the peace only as to
the events at Silano’s residence, where there was no
physical contact between her and Silano. She further
contends that shouting profanities from a distance
amounted to constitutionally protected speech and did
not rise to the level of ‘‘fighting words,’’4 and therefore
that the evidence was insufficient to convict her of
breach of the peace in the second degree. Second, the
defendant argues that even if the state’s charging docu-
ments included the events at the frozen yogurt shop,
the evidence was insufficient to support her conviction.
We disagree.
   As a preliminary matter, we set forth our well estab-
lished standard of review. ‘‘In reviewing the sufficiency
of the evidence to support a criminal conviction we
apply a two-part test. First, we construe the evidence
in the light most favorable to sustaining the verdict.
Second, we determine whether upon the facts so con-
strued and the inferences reasonably drawn therefrom
the [finder of fact] reasonably could have concluded
that the cumulative force of the evidence established
guilt beyond a reasonable doubt. . . .
   ‘‘We note that the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, [but] each of the
basic and inferred facts underlying those conclusions
need not be proved beyond a reasonable doubt. . . .
If it is reasonable and logical for the jury to conclude
that a basic fact or an inferred fact is true, the jury is
permitted to consider the fact proven and may consider
it in combination with other proven facts in determining
whether the cumulative effect of all the evidence proves
the defendant guilty of all the elements of the crime
charged beyond a reasonable doubt. . . .
   ‘‘Moreover, it does not diminish the probative force
of the evidence that it consists, in whole or in part, of
evidence that is circumstantial rather than direct. . . .
It is not one fact, but the cumulative impact of a multi-
tude of facts which establishes guilt in a case involving
substantial circumstantial evidence. . . . In evaluating
evidence, the [finder] of fact is not required to accept
as dispositive those inferences that are consistent with
the defendant’s innocence. . . . The [finder of fact]
may draw whatever inferences from the evidence or
facts established by the evidence it deems to be reason-
able and logical. . . .
   ‘‘Finally, [a]s we have often noted, proof beyond a
reasonable doubt does not mean proof beyond all possi-
ble doubt . . . nor does proof beyond a reasonable
doubt require acceptance of every hypothesis of inno-
cence posed by the defendant that, had it been found
credible by the [finder of fact], would have resulted in
an acquittal. . . . On appeal, we do not ask whether
there is a reasonable view of the evidence that would
support a reasonable hypothesis of innocence. We ask,
instead, whether there is a reasonable view of the evi-
dence that supports the [finder of fact’s] verdict of
guilty.’’ (Internal quotation marks omitted.) State v.
Crespo, 317 Conn. 1, 16–17, 115 A.3d 447 (2015); State
v. Gill, 178 Conn. App. 43, 47–48, 173 A.3d 998, cert.
denied, 327 Conn. 987, 175 A.3d 44 (2017).
  Next, we identify the elements the state must prove
beyond a reasonable doubt to convict an individual of
breach of the peace in the second degree. Section 53a-
181 (a) provides in relevant part: ‘‘A person is guilty of
breach of the peace in the second degree when, with
intent to cause inconvenience, annoyance or alarm, or
recklessly creating a risk thereof, such person . . . (1)
Engages in fighting or in violent, tumultuous or threat-
ening behavior in a public place . . . . For purposes
of this section, ‘public place’ means any area that is
used or held out for use by the public whether owned
or operated by public or private interests.’’
                            A
   We first consider the defendant’s contention that the
state’s information and bill of particulars limited the
scope of the prosecution to the events in front of
Silano’s home. Put another way, the defendant argues
that the use of the events at the frozen yogurt shop
constituted a material variance from the allegations in
the operative information and bill of particulars. See,
e.g., State v. Pettway, 39 Conn. App. 63, 80, 664 A.2d
1125, cert. denied, 235 Conn. 921, 665 A.2d 908 (1995).
We conclude that the defendant failed to sustain her
burden of establishing prejudicial surprise as a result
of the state’s information and bill of particulars.
   The following additional facts are necessary for our
discussion. In its initial short form information, the state
charged the defendant with committing the offenses of
breach of the peace in the second degree in violation
of § 53a-181 and interfering with a police officer in viola-
tion of General Statutes § 53a-167a on or about May 16,
2013. On February 11, 2015, the defendant filed a motion
for a bill of particulars.5
   Nearly one year later, on January 7, 2016, the state
filed its bill of particulars. It provides in relevant part:
‘‘1. The defendant is charged with one count each of
Breach of Peace in the Second Degree [in] violation of
. . . § 53a-181 (a) (1) and one count of Interfering with
an Officer in violation of . . . § 53a-167a. 2. The two
charges occurred at or about May 16, 2013, at or about
8:15 p.m. The Breach of Peace Second Degree occurred
at or near 260 Crestwood Road, Torrington, Connecticut
. . . . 3. As it relates to the Breach of Peace in the
Second Degree count; the defendant recklessly created
a risk of inconvenience, annoyance or alarm towards
John Silano in a public place. . . . 4. See #3 above. 5.
See #2 above. 6. The names and addresses of all poten-
tial witnesses [have] been disclosed to the defendant
in a separate pleading.’’ On the same day, the state filed
a long form substitute information essentially tracking
the language set forth in its bill of particulars.
   The state subsequently filed an amended substitute
information and a second amended substitute informa-
tion on January 11, 2016, and January 12, 2016, respec-
tively. The second amended substitute information
charged the defendant, in relevant part, as follows:
‘‘That the said [defendant] did commit the crime of
Breach of Peace in the Second Degree in violation of
. . . § 53a-181 (a) (1), in that on or about May 16, 2013,
at or about 8:15 p.m., at or near 260 Crestwood Road,
Torrington, Connecticut, the said [defendant], reck-
lessly created a risk of inconvenience, annoyance and
alarm towards John Silano by engaging in violent,
tumultuous and threatening behavior in a public place.’’
  Contemporaneous with the state’s filings, the defen-
dant moved to dismiss the charges on January 11, 2016.
Specifically, she asserted that there was insufficient
evidence ‘‘to justify the bringing or continuing of such
information or the placing of the defendant on trial.’’
In the fact section of her supporting memorandum of
law, the defendant recited the events of May 16, 2013,
beginning at the frozen yogurt shop.
  Prior to the start of jury selection, the court, K. Mur-
phy, J., heard argument on the defendant’s motion to
dismiss. At the outset of his presentation, defense coun-
sel stated: ‘‘With regard to the breach of the peace
charge, the allegation is that [the defendant] shook
hands with the alleged victim, Mr. Silano, and stated
that he had ruined her life. And then she used some
language, that I care not to repeat on the record, but
it was obscene language to Mr. Silano. And the allega-
tion is, according to the police record, and according to
Mr. Silano’s statement, that she used that same phrase
multiple times. . . . So, the evidence at a trial before
a jury would fairly be the same; it would be that she
shook hands with Mr. Silano, that she used foul lan-
guage to Mr. Silano . . . . [T]hat, in and of itself, I
would submit to the court, does not amount to a breach
of the peace under the statute.’’ (Emphasis added.)
Defense counsel also argued that the words used by
the defendant on May 16, 2013, did not qualify as ‘‘incon-
venience, annoyance or alarm with respect to the
breach of the peace.’’
   In response, the prosecutor explained that the lan-
guage used by the defendant constituted fighting words.
Additionally the prosecutor argued: ‘‘But also if you
look at the case law . . . it’s not only the fighting
words, but it’s the physical contact, the refusal to let go
of the handshake, and the other facts that arise around
it between—by the fact that the family members, includ-
ing young children, were present and the frightening
behavior that caused annoyance and alarm to the people
who were responsible for the care of those children.’’
(Emphasis added.) The prosecutor subsequently
emphasized the significance of the physical contact,
which occurred only at the frozen yogurt shop. The
court heard a brief response from the defendant’s attor-
ney and summarily denied the motion to dismiss.6
  Evidence commenced on January 14, 2016. The state
presented Silano and Rich as witnesses. Both testified
regarding the defendant’s conduct outside of the frozen
yogurt shop without objection from the defendant’s
counsel. Following their testimony, and that of the
police officers, the state rested.
  Defense counsel orally moved to dismiss both counts
of the information, claiming insufficient evidence.7
Then, for the first time, defense counsel argued that
the operative information did not include the events at
the frozen yogurt shop, and therefore that only evidence
of the events at Silano’s home could be considered.8
Defense counsel further contended that the defendant’s
use of profanity toward Silano from the bottom of the
driveway did not constitute the crime of breach of the
peace in the second degree.
   In response, the prosecutor countered that the date
and time set forth in the operative information did not
constitute elements of the crime of breach of the peace
in the second degree; instead, it provided notice to the
defendant. The prosecutor continued: ‘‘[T]he defendant
was well on notice. And we know that, if you look at
his pleadings, because in his motion to dismiss he lays
out the entire factual basis of the entire state’s case.
The defense was entirely aware [of] this conduct while
the police took the statement, and that some of the
incidents happened at Mr. Silano’s house, that the con-
duct alleged in this was the continued course of conduct
from outside of the yogurt shop all the way up to Mr.
Silano’s house. And that testimony here was entirely
consistent with the entire course of conduct from out-
side the yogurt store all the way up to the house that
was occupied by Mr. Silano.’’
   The prosecutor also emphasized that the present case
was about the defendant’s conduct and that it was ‘‘not
a first amendment case.’’ Returning to the issue of
notice, the prosecutor argued that ‘‘the conduct here
alleged is the conduct that began outside the yogurt
shop and ended at the house. The defense knew that.
They had that in the bill of particulars. They had that in
their information. They had that in their police reports.
They put in their pleadings. They were not surprised
or disadvantaged. And it is not an element of the crime.’’
   The court denied the defendant’s motion to dismiss.
In rejecting the defendant’s claim of protected speech,
the court observed: ‘‘I will indicate that both sides focus
on these—both sides refer to as fighting words. I don’t
think this is a case about fighting words at all. This is
a case about conduct. This is a case about grabbing
hold of an individual and holding them and not letting
go, and then chasing them around the car, then thrusting
both hands with the F-you sign in an extremely violent
fashion. . . . The words are certainly important,
because they show [the defendant’s] actions here, but
according to the evidence—but the words are—the case
is about words, this case is about actions. So, I think
the focus on the fighting words language, I really don’t
think it appropriate in this case.’’
   The court then addressed the scope of the operative
information. It reasoned that the information used the
phrase, ‘‘at or near,’’ and that there was evidence that
Silano’s home was within ‘‘a couple of miles’’ of the
frozen yogurt shop. The court also noted that the defen-
dant had failed to object to the evidence regarding the
events at the frozen yogurt shop. The court further
stated: ‘‘And it appears that it always was anticipated
that that was going to be evidence in this case. And I
did note the same thing, that in the defense’s motion
to dismiss, the facts that occurred in front of the yogurt
store there, the location of the yogurt store is there
. . . .’’
   Having set forth the facts relevant to this issue, we
next identify the applicable legal principles. ‘‘The func-
tion of an accusatory pleading such as an information
is to inform a defendant of the nature and cause of
the accusation as required by our federal and state
constitutions.’’ (Internal quotation marks omitted.)
State v. David N.J., 301 Conn. 122, 158, 19 A.3d 646
(2011). ‘‘The sixth amendment to the United States con-
stitution and article first, § 8, of the Connecticut consti-
tution guarantee a criminal defendant the right to be
informed of the nature and cause of the charges against
him with sufficient precision to enable him to meet
them at trial. . . . [That] the offense should be
described with sufficient definiteness and particularity
to apprise the accused of the nature of the charge so
he can prepare to meet it at his trial . . . are principles
of constitutional law [that] are inveterate and sacro-
sanct.’’ (Internal quotation marks omitted.) State v.
Caballero, 172 Conn. App. 556, 564, 160 A.3d 1103, cert.
denied, 326 Conn. 903, 162 A.3d 725 (2017); see also
State v. Bergin, 214 Conn. 657, 674, 574 A.2d 164 (1990).
    A bill of particulars, which is to be read not in isola-
tion but rather with the information, provides the defen-
dant with additional information regarding the state’s
accusations. State v. Roque, 190 Conn. 143, 154, 460
A.2d 26 (1983). Our Supreme Court has instructed that
‘‘[i]f we consider the bill of particulars in conjunction
with the information, the test to be applied is as follows:
[If] the state’s pleadings . . . informed the defendant
of the charge against him with sufficient precision to
enable him to prepare his defense and to avoid prejudi-
cial surprise, and were definite enough to enable him
to plead his acquittal or conviction in bar of any future
prosecution for the same offense, they have performed
their constitutional duty.’’ (Internal quotation marks
omitted.) Id.; State v. Morrill, 197 Conn. 507, 551, 498
A.2d 76 (1985); State v. Killenger, 193 Conn. 48, 55, 475
A.2d 276 (1984); see also State v. Steve, 208 Conn. 38,
44, 544 A.2d 1179 (1988) (purpose of bill of particulars
is to inform defendant, with sufficient precision, of
charges against him to prepare defense and avoid preju-
dicial surprise).
   In the present case, the defendant’s lack of notice
claim regarding the events at the frozen yogurt shop
fails in light of defense counsel’s arguments in the pre-
trial motion to dismiss. That motion specifically
referred to the defendant’s conduct at the frozen yogurt
shop as part of the factual basis of the breach of the
peace charge. Furthermore, at oral argument on this
motion, the prosecutor emphasized the events at the
frozen yogurt shop, including the physical contact
between the defendant and Silano, as did defense coun-
sel. These facts undermine any claim of surprise.
   Additionally, we note that the defendant failed to
object to the evidence presented by the state regarding
her actions at the frozen yogurt shop. The defendant
did not claim that such evidence was outside the scope
of the state’s pleadings, which also undercuts her appel-
late claim. See State v. Roque, supra, 190 Conn. 155–56;
State v. Trujillo, 12 Conn. App. 320, 326, 531 A.2d 142,
cert. denied, 205 Conn. 812, 532 A.2d 588 (1987).
  Finally, we note that the defendant’s appellate brief
fails to analyze the issue of prejudice. ‘‘[A] defendant
can gain nothing from [the claim that the state’s charg-
ing documents are insufficient] without showing that
he was in fact prejudiced in his defense on the merits
and that substantial injustice was done to him because
of the language of the information. . . . To establish
prejudice, the defendant must show that the informa-
tion was necessary to his defense, and not merely that
the preparation of his defense was made more burden-
some or difficult by the failure to provide the informa-
tion.’’ (Emphasis added; internal quotation marks
omitted.) State v. Caballero, supra, 172 Conn. App. 566;
State v. Shenkman, 154 Conn. App. 45, 65, 104 A.3d 780
(2014), cert. denied, 315 Conn. 921, 107 A.3d 959 (2015);
see also State v. Vumback, 263 Conn. 215, 227–28, 819
A.2d 250 (2003).
   In her brief, the defendant argues that the trial court,
‘‘without authority and in abuse of its discretion,
improperly expanded the information, without amend-
ment by the state, to include the alleged conduct of the
defendant at both locations.’’ She further contends that
in doing so, the court employed an incorrect standard
of review with respect to its consideration of the Janu-
ary 14, 2016 motion to dismiss and/or for a judgment
of acquittal. This argument, however, ignores the well
established obligation for the defendant to show preju-
dice. The defendant bears the burden on appeal of dem-
onstrating prejudice as a result of a material variance
between the state’s pleadings and the proof at trial.
State v. Stephen G., 113 Conn. App. 682, 694–95, 967
A.2d 586 (2009). The defendant has failed to do so and,
thus, her claim must fail.
                             B
   We next consider the defendant’s claim that the evi-
dence concerning her actions outside of the frozen
yogurt shop and outside of Silano’s home was insuffi-
cient to prove that she violated § 53a-181 (a) (1). Specifi-
cally, the defendant argues that the court improperly
considered this to be a prosecution based on conduct,
rather than on her speech, and that the evidence was
insufficient to prove beyond a reasonable doubt that she
acted in a violent, tumultuous or threatening manner
outside the frozen yogurt shop. The state counters that
‘‘physical conduct augmented by speech does not impli-
cate the first amendment . . . [and that] the defen-
dant’s physical conduct here—gripping Silano’s hand
while spewing vulgarities at him—constituted violent,
tumultuous, or threatening behavior.’’ We agree with
the state.9
  As we have noted previously, a valid conviction for
breach of the peace in the second degree requires the
state to ‘‘prove that (1) the defendant engaged in fighting
or in violent, tumultuous or threatening behavior, (2)
this conduct occurred in a public place and (3) the
defendant acted with the intent to cause inconvenience,
annoyance or alarm, or that he recklessly created a risk
thereof.’’ State v. Ragin, 106 Conn. App. 445, 451, 942
A.2d 489, cert. denied, 287 Conn. 905, 950 A.2d 1282
(2008). ‘‘[T]he predominant intent [in a breach of the
peace charge] is to cause what a reasonable person
operating under contemporary community standards
would consider a disturbance to or impediment of a
lawful activity, a deep feeling of vexation or provoca-
tion, or a feeling of anxiety prompted by threatened
danger or harm.’’ State v. Wolff, 237 Conn. 633, 670, 678
A.2d 1369 (1996).
   We first consider whether the court properly con-
cluded that this prosecution was based on the defen-
dant’s physical conduct and, thus, outside of the shield
of constitutional protections afforded to protected
speech. See, e.g., State v. Weber, 6 Conn. App. 407, 414,
505 A.2d 1266, cert. denied, 199 Conn. 810, 508 A.2d 771
(1986). The defendant argues that the court improperly
failed to consider the ‘‘fighting words’’ doctrine in decid-
ing her motion to dismiss and for a judgment of acquittal
filed after the state had rested. We disagree. In State
v. Andriulaitis, 169 Conn. App. 286, 288, 150 A.3d 720
(2016), the defendant argued that the evidence was
insufficient to sustain his conviction of disorderly con-
duct in violation of General Statutes § 53a-182.10 We
noted there that the fighting words doctrine applies
when a statute proscribes only speech. Id., 299. For
that reason, we determined that ‘‘we need not decide
whether the defendant’s language portended physical
violence or amounted to fighting words because the
defendant’s conduct consisted of more than mere
speech. In addition to shouting profanities and that he
did not want [his daughter] to enter the residence, the
defendant stood in the entrance hallway near the door,
and, through that conduct, prevented [her] from engag-
ing in the admittedly lawful activity of entering [the
residence] to retrieve her personal possessions. The
fighting words limitation, therefore, is not implicated
here.’’ (Footnote omitted.) Id., 299–300; see also State
v. Simmons, 86 Conn. App. 381, 389, 861 A.2d 537 (2004)
(conviction based on defendant’s conduct and not his
speech), cert. denied, 273 Conn. 923, 871 A.2d 1033,
cert. denied, 546 U.S. 822, 126 S. Ct. 356, 163 L. Ed. 2d
64 (2005); see generally State v. DeLoreto, 265 Conn.
145, 170–71, 827 A.2d 671 (2003) (Katz, J., concurring
and dissenting) (majority’s analysis should have
focused on defendant’s conduct, not ‘‘true threats’’
exception to speech protected under first amendment
and noting that nonverbal expressive activity can be
banned because of action it entails but not because of
ideas it expresses); State v. Szymkiewicz, 237 Conn.
613, 620, 678 A.2d 473 (1996) (speech may be proscribed
under disorderly conduct statute [1] when accompanied
by actual physical conduct or [2] when identified as
fighting words that portend imminent physical vio-
lence). In accordance with the foregoing precedent, we
conclude that the trial court properly considered the
defendant’s conduct in determining whether the evi-
dence supported her conviction of breach of the peace
in the second degree.
   The state presented evidence that Silano encountered
the defendant as he left the frozen yogurt shop with
Rich and his grandchildren. After exchanging an initial
pleasantry and a handshake, the defendant’s demeanor
changed. She stated that both the authority and Silano
had ruined her life and then directed a profanity at
Silano. The defendant grabbed his hand tightly and
would not let go of it. Silano became alarmed by the
defendant’s ‘‘intensity’’ as she held onto his hand. After
Silano freed himself from the defendant’s grasp, she
went over to the passenger’s side of the vehicle where
Rich was located, and continued to use profanity. Silano
was ‘‘very alarmed’’ for both himself and his family by
the defendant’s conduct, demeanor and language at the
yogurt shop.11 These events, coupled with the defen-
dant’s later appearance and actions outside of Silano’s
residence, constituted a continuing course of conduct
according to the state’s theory of the case.12 The jury
reasonably could have found that the defendant, with
the intent to cause inconvenience, annoyance or alarm,
or recklessly creating a risk thereof, engaged in threat-
ening behavior in a public place. See, e.g., State v. Lo
Sacco, 12 Conn. App. 481, 489, 531 A.2d 184 (sufficient
evidence to convict defendant of creating public distur-
bance, which is similar to breach of peace, where defen-
dant, who had been drinking alcohol heavily and was
excitable, angry and upset, went to car, put hands on
window, leaned head into car, and yelled at victim for
approximately two minutes despite requests to stop),
cert. denied, 205 Conn. 814, 533 A.2d 568 (1987). We
conclude, therefore, that the state satisfied its burden
of proving that the defendant committed breach of the
peace in the second degree, and thus that her claim of
insufficient evidence must fail.
                            II
  The defendant next claims that the court improperly
denied her motion for a probable cause hearing. Specifi-
cally, she argues that she was subjected to a warrantless
arrest in her home and that a subsequent determination
of probable cause never was made by a judge of the
Superior Court. She further contends that it was
improper for the court to deny her a probable cause
hearing. We disagree with the defendant.
   On August 24, 2014, at a pretrial proceeding before
the court, Fasano, J., the defendant orally requested a
probable cause hearing. The court responded that the
existence of probable cause had been determined at a
prior proceeding. The defendant countered that she had
‘‘never had a probable cause hearing.’’ The court then
stated: ‘‘Well, here’s the problem. There’s a statutory
right to a probable cause hearing for homicides because
there’s an exposure to life in prison . . . . They have
a right to a probable cause hearing. There’s no separate
right to a probable cause hearing, particularly on misde-
meanors.’’ After the prosecutor voiced his objection,
the court denied the defendant’s motion, stating, ‘‘[i]t’s
not the practice in Connecticut.’’
   On appeal, the defendant concedes that there is no
statutory right to a probable cause hearing for a misde-
meanor such as breach of the peace in the second
degree.13 See, e.g., Edwards v. Commissioner of Correc-
tion, 105 Conn. App. 124, 130, 936 A.2d 716 (2008)
(where state filed substitute information charging
defendant with class D felony, and thus he no longer
faced life sentence, he was no longer entitled to proba-
ble cause hearing); cf. Conn. Const., art. I, § 8, as
amended by articles seventeen and twenty-nine of the
amendments (‘‘[n]o person shall be held to answer for
any crime, punishable by death or life imprisonment,
unless upon probable cause shown at a hearing’’); Gen-
eral Statutes § 54-46a (probable cause hearing required
for crimes punishable by death, life imprisonment with-
out the possibility of release or life imprisonment). She
argues, nonetheless, that the court improperly rejected
her request for such a hearing on the ground that ‘‘[i]t’s
not the practice in Connecticut’’ and erred in assuming
that a determination of probable cause had been made
by another judge in the present case.
   We note that the claims raised on appeal were not
made before the trial court. Additionally, the defen-
dant’s appellate brief fails to point us to any precedent
supporting her claim that the trial court should have
afforded her a probable cause hearing. The bald asser-
tion that the court’s ruling constituted an abuse of dis-
cretion or violated her right to due process is
unsupported by any discussion of or citation to persua-
sive legal authority. See State v. Riggsbee, 112 Conn.
App. 787, 793, 963 A.2d 1122 (2009). Put differently, ‘‘[i]t
is not enough merely to mention a possible argument in
the most skeletal way, leaving the court to do counsel’s
work, create the ossature for the argument, and put
flesh on its bones.’’ (Internal quotation marks omitted.)
State v. Prosper, 160 Conn. App. 61, 74–75, 125 A.3d
219 (2015). For these reasons, we conclude that the
defendant’s claim that the court should have held a
probable cause hearing is without merit.14
                            III
   The defendant next claims that she was arrested in
her home without a warrant and as a result of this illegal
arrest, her subsequent prosecution for and conviction
of breach of the peace in the second degree violated
various provisions of the federal and state constitu-
tions.15 The state counters that, under the facts and
circumstances of this case, even if her arrest was illegal,
such illegality does not serve as the basis for the dis-
missal of the information. We agree with the state.
   The defendant raised the issue of the illegality of her
arrest at a pretrial proceeding on June 11, 2014, in her
oral motion to dismiss on January 11, 2016, and in her
motion to dismiss and for a judgment of acquittal on
January 14, 2016. On appeal she contends that the
planned and warrantless arrest in her home, absent
exigent circumstances, was illegal and unconstitutional.
See, e.g., State v. Santiago, 224 Conn. 494, 498–99, 619
A.2d 1132 (1993) (‘‘[e]ven where there is probable cause
to arrest a suspect on the speedy information of others,
however, the fourth amendment prohibits the police
from making a warrantless . . . entry into a suspect’s
home in order to make a routine . . . misdemeanor
arrest’’ [internal quotation marks omitted]).
   Our Supreme Court has recognized that ‘‘[t]he rela-
tionship between an illegal arrest and a subsequent
prosecution under federal constitutional law is well
settled. In an unbroken line of cases dating back to
1886, the federal rule has been that an illegal arrest will
not bar a subsequent prosecution or void a resulting
conviction.’’ State v. Fleming, 198 Conn. 255, 259, 502
A.2d 886, cert. denied, 475 U.S. 1143, 106 S. Ct. 1797,
90 L. Ed. 2d 342 (1986); see also State v. Heinz, 193
Conn. 612, 629, 480 A.2d 452 (1984) (under federal law,
fact that person has been illegally arrested or detained
does not void subsequent conviction); State v. Haskins,
188 Conn. 432, 442–43, 450 A.2d 828 (1982) (fact that
person was subject to illegal arrest or detention will
not void subsequent conviction); State v. Silano, 96
Conn. App. 341, 344, 900 A.2d 540 (conviction not void
if no evidence obtained as result of illegal arrest), cert.
denied, 280 Conn. 911, 908 A.2d 542 (2006). Mindful of
this controlling precedent, we conclude that the defen-
dant’s claim of an illegal arrest warrants neither a dis-
missal of the information nor a voiding of her
conviction.
                            IV
   The defendant next claims that the court deprived
her of the right to present a defense, as well as her
rights to due process and a fair trial, by preventing her
from calling certain witnesses and presenting evidence
regarding her dismissal from the authority. Specifically,
the defendant argues that the court precluded the exam-
ination of Claudia Sweeney, the executive director of
the authority, and prohibited, inter alia, the admission
into evidence of complaints that the defendant had filed
against the authority and grievances filed against Silano.
The state counters that the court properly determined
that the evidence sought by the defendant either was
irrelevant or constituted inadmissible hearsay. We
agree with the state.
  The following additional facts are necessary for our
discussion. The defendant’s revised witness list, dated
January 11, 2016, contained twenty-seven persons,
including Senator Richard Blumenthal, Senator Christo-
pher S. Murphy, Governor Dannel P. Malloy, Attorney
General George Jepsen, three mayors of Torrington,
and Sweeney. Prior to the start of the trial, the court
expressed its concern that many of the individuals on
the revised witness list would not be able to provide
testimony relevant to the criminal case. Following the
conclusion of the state’s case, the court addressed the
defendant’s revised witness list, stating: ‘‘I don’t see
how anything from the [authority] is relevant here. This
is not about the [authority] at all. . . . I know at one
time you indicated that there was going to be some
type of connection between this arrest and her previous
experience with the [authority]. I did not hear anything
that connected it to this arrest. To me, this was an
incident that was initiated completely on the part of
[the defendant] toward Mr. Silano. And it may be that
in her mind Mr. Silano was related, but there was noth-
ing that connected him and his actions that day to the
[authority]. Again, the only thing that connected him is
that’s how he knew—so, the records of the [authority],
anything involving [the defendant’s] termination from
that job, I do not see how that’s relevant at all here.’’
After hearing further argument from both the defendant
and defense counsel, the court iterated that the defen-
dant’s prior termination and actions of the authority
‘‘have absolutely nothing to do with this incident, and
so that is the reason why I’ve limited what we’re doing
here . . . that this case isn’t about your experience
with the [authority].’’
   The court permitted the defendant to call Sweeney
as a witness.16 Sweeney, in her position as the executive
director of the authority, terminated the defendant’s
employment in 2006. Sweeney admitted that in 2012,
approximately six years after terminating the defen-
dant’s employment, she sent the defendant a letter,
warning her that if she continued engaging in certain
behavior, she could be arrested. She also testified that
she had learned of the defendant’s arrest from Silano
the day after it had occurred. Sweeney denied, however,
telling Silano that she wanted the defendant arrested.17
   On appeal, the defendant argues that the court
improperly precluded most of her witnesses from testi-
fying18 and prohibited her from presenting evidence in
support of her contention that the authority had termi-
nated her employment and threatened her with arrest
because she had alleged corruption in the authority.
Put differently, the court erred, according to the defen-
dant, by refusing ‘‘to allow testimony or evidence about
her whistle-blowing complaints to be admitted, saying
it was not going to ‘relitigate’ the defendant’s firing.’’
The defendant maintains that such evidence would have
undermined the credibility of the state’s witnesses and
proved retaliation, motivation, bias, prior misconduct
and political motivation for her arrest.
   ‘‘It is well established that [t]he federal constitution
require[s] that criminal defendants be afforded a mean-
ingful opportunity to present a complete defense. . . .
The sixth amendment . . . [guarantees] the right to
offer the testimony of witnesses, and to compel their
attendance, if necessary, [and] is in plain terms the right
to present a defense, the right to present the defendant’s
version of the facts as well as the prosecution’s to the
jury so that it may decide where the truth lies. . . .
When defense evidence is excluded, such exclusion
may give rise to a claim of denial of the right to present
a defense. . . .
   ‘‘The sixth amendment to the [United States] constitu-
tion guarantees the right of an accused in a criminal
prosecution to confront the witnesses against him. . . .
The primary interest secured by confrontation is the
right to cross-examination . . . and an important func-
tion of cross-examination is the exposure of a witness’
motivation in testifying. . . . Cross-examination to
elicit facts tending to show motive, interest, bias and
prejudice is a matter of right and may not be unduly
restricted. . . .
  ‘‘Impeachment of a witness for motive, bias and inter-
est may also be accomplished by the introduction of
extrinsic evidence. . . . The same rule that applies to
the right to cross-examine applies with respect to
extrinsic evidence to show motive, bias and interest;
proof of the main facts is a matter of right, but the extent
of the proof of details lies in the court’s discretion. . . .
The right of confrontation is preserved if defense coun-
sel is permitted to expose to the jury the facts from
which jurors, as the sole triers of fact and credibility,
could appropriately draw inferences relating to the
reliability of the witness. . . .
   ‘‘Although it is within the trial court’s discretion to
determine the extent of cross-examination and the
admissibility of evidence, the preclusion of sufficient
inquiry into a particular matter tending to show motive,
bias and interest may result in a violation of the constitu-
tional requirements [of the confrontation clause] of the
sixth amendment. . . . Further, the exclusion of
defense evidence may deprive the defendant of his con-
stitutional right to present a defense. . . .
   ‘‘[T]he confrontation clause does not [however] sus-
pend the rules of evidence to give the defendant the
right to engage in unrestricted cross-examination.
. . . Rather, [a] defendant is . . . bound by the rules
of evidence in presenting a defense. . . . Although
exclusionary rules of evidence cannot be applied mech-
anistically to deprive a defendant of his rights, the [fed-
eral] constitution does not require that a defendant be
permitted to present every piece of evidence he wishes.
. . . To the contrary, [t]he [c]onfrontation [c]lause
guarantees only an opportunity for effective cross-
examination, not cross-examination that is effective in
whatever way, and to whatever extent, the defense
might wish. . . . Thus, [i]f the proffered evidence is
not relevant [or constitutes inadmissible hearsay], the
defendant’s right to confrontation is not affected, and
the evidence was properly excluded.’’ (Citation omitted;
emphasis added; internal quotation marks omitted.)
State v. Baltas, 311 Conn. 786, 798–99, 91 A.3d 384
(2014); see also State v. Bennett, 324 Conn. 744, 760,
155 A.3d 188 (2017).
   Distilled to its essence, the defendant’s argument
appears to be that she made complaints regarding the
authority, which then retaliated against her by terminat-
ing her employment. The authority allegedly responded
to the defendant’s continuing crusade with threats of
arrest, which eventually were acted on following her
incident with Silano. The trial court, however, declined
to allow such evidence on the ground that it would not
‘‘relitigate’’ the termination of the defendant’s employ-
ment with the authority.19
    ‘‘Relevant evidence means evidence having any ten-
dency to make the existence of the fact that is material
to the determination of the proceeding more probable
or less probable than it would be without the evidence.
Conn. Code Evid. § 4-1. Relevant evidence is evidence
that has a logical tendency to aid the trier in the determi-
nation of an issue. . . . One fact is relevant to another
if in the common course of events the existence of one,
alone or with other facts, renders the existence of the
other either more certain or more probable. . . . Evi-
dence is irrelevant or too remote if there is such a want
of open and visible connection between the evidentiary
and principal facts that, all things considered, the
former is not worthy or safe to be admitted in the proof
of the latter. . . . The trial court has wide discretion
to determine the relevancy of evidence and [e]very rea-
sonable presumption should be made in favor of the
correctness of the court’s ruling in determining whether
there has been an abuse of discretion. . . . [A]buse
of discretion exists when a court could have chosen
different alternatives but has decided the matter so
arbitrarily as to vitiate logic, or has decided it based
on improper or irrelevant factors.’’ (Emphasis added;
internal quotation marks omitted.) State v. Halili, 175
Conn. App. 838, 862–63, 168 A.3d 565, cert. denied, 327
Conn. 961, 172 A.3d 1261 (2017); see also State v. Lewis,
146 Conn. App. 589, 602, 79 A.3d 102 (2013), cert. denied,
311 Conn. 904, 83 A.3d 605 (2014).
   The defendant failed to proffer evidence connecting
Silano to the alleged retaliatory acts of the authority.
There was no evidence presented that Silano had been
directed by Sweeney, or anyone else associated with
the authority, to pursue his criminal complaint against
the defendant. Silano testified that the decision to call
the police following his interactions with the defendant
of May 16, 2013, was based on his concern for his family,
particularly his grandchildren. Additionally, there was
no evidence that Silano had been directed by his
employer to speak with the police as retaliation for the
defendant’s complaints against the authority. Absent
such a connection, the court did not abuse its discretion
in ruling that the evidence offered by the defendant
was irrelevant, and thus inadmissible. See Spearman
v. Commissioner of Correction, 164 Conn. App. 530,
577, 138 A.3d 378, cert. denied, 321 Conn. 923, 138 A.3d
284 (2016). As a result, we also conclude that the defen-
dant’s constitutional right to present a defense was
not violated.
                             V
   The defendant finally claims that the court improp-
erly failed to recuse itself for bias. Specifically, she
argues that, over the course of the proceedings, the
court’s preclusion of witnesses and evidence demon-
strated a bias against the defendant that amounted to
structural error, necessitating the reversal of her con-
viction and the granting of a new trial. Acknowledging
that she failed to move to disqualify the trial judge or
to seek a mistrial, the defendant now attempts to prevail
on this claim pursuant to the plain error doctrine.20
The state counters that the claim of bias in this case
constitutes nothing more than disagreement with the
court’s adverse rulings, and therefore fails to constitute
judicial bias or plain error. We agree with the state.
  During the proceedings, the court concluded that evi-
dence of the defendant’s termination by the authority
was irrelevant to the proceedings. The defendant now
argues that these rulings demonstrated judicial bias. As
a result, she contends that such rulings ‘‘[give] rise to
a reasonable appearance of impropriety such that the
judge’s failure to recuse himself amounted to structural
error . . . .’’
   We recently have stated that ‘‘[o]ur Supreme Court
has criticized the practice whereby an attorney, cogni-
zant of circumstances giving rise to an objection before
or during trial, waits until after an unfavorable judgment
to raise the issue. We have made it clear that we will
not permit parties to anticipate a favorable decision,
reserving a right to impeach it or set it aside if it happens
to be against them, for a cause which was well known
to them before or during the trial. . . . Nevertheless,
[b]ecause an accusation of judicial bias or prejudice
strikes at the very core of judicial integrity and tends
to undermine public confidence in the established judi-
ciary, this court has reviewed unpreserved judicial bias
claims under the plain error doctrine. . . . Plain error
exists only in truly extraordinary situations where the
existence of the error is so obvious that it affects the
fairness and integrity of and public confidence in the
judicial proceedings.’’ (Citations omitted; internal quo-
tation marks omitted.) Baronio v. Stubbs, 178 Conn.
App. 769, 778–79,       A.3d       (2017); see also State
v. James R., 138 Conn. App. 181, 202, 50 A.3d 936 (same),
cert. denied, 307 Conn. 940, 56 A.3d 949 (2012); State
v. McDuffie, 51 Conn. App. 210, 216, 721 A.2d 142 (1998)
(absent plain error, claim of judicial bias must be pre-
served for appellate review through motion for disquali-
fication or motion for mistrial), cert. denied, 247 Conn.
958, 723 A.2d 814 (1999).
   ‘‘In reviewing a claim of judicial bias, this court
employs a plain error standard of review. . . . The
standard to be employed is an objective one, not the
judge’s subjective view as to whether he or she can be
fair and impartial in hearing the case. . . . Any conduct
that would lead a reasonable [person] knowing all the
circumstances to the conclusion that the judge’s impar-
tiality might reasonably be questioned is a basis for
the judge’s disqualification.’’ (Internal quotation marks
omitted.) State v. Carlos C., 165 Conn. App. 195, 207,
138 A.3d 1090, cert. denied, 322 Conn. 906, 140 A.3d
977 (2016); State v. Crespo, 145 Conn. App. 547, 577,
76 A.3d 664 (2013), aff’d, 317 Conn. 1, 115 A.3d 447
(2015). After reviewing the record and arguments set
forth in the defendant’s appellate brief, we conclude
that her claims of judicial bias do not constitute plain
error. Her claims amount to disagreements with the
court’s rulings. Adverse rulings, however, are not evi-
dence of bias. Emerick v. Glastonbury, 177 Conn. App.
701, 739, 173 A.3d 28 (2017), cert. denied, 327 Conn.
994, 175 A.3d 1245 (2018). Accordingly, we reject the
defendant’s claim of plain error in this case.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     At the time of trial, Silano had been in a long-term relationship and
resided with Paula Dante. Silano and Dante were not married, but he consid-
ered Rich, Dante’s daughter, and Rich’s two children to be his ‘‘daughter’’
and ‘‘grandchildren,’’ respectively.
   2
     The terms of probation included an order that the defendant initiate no
contact with Silano or Rich.
   3
     ‘‘We begin with this issue because if the defendant prevails on the suffi-
ciency claim, she is entitled to a directed judgment of acquittal rather than
to a new trial.’’ State v. Moore, 100 Conn. App. 122, 126 n.2, 917 A.2d
564 (2007).
   4
     ‘‘Fighting words consist of speech that has a direct tendency to cause
imminent acts of violence or an immediate breach of the peace. Such speech
must be of such a nature that it is likely to provoke the average person to
retaliation.’’ (Internal quotation marks omitted.) State v. Buhl, 321 Conn.
688, 717 n.23, 138 A.3d 868 (2016); see also State v. Parnoff, 160 Conn. App.
270, 278, 125 A.3d 573 (2015), cert. granted on other grounds, 320 Conn.
901, 127 A.3d 185 (2015).
   5
     Specifically, the defendant’s motion requested that the state set forth:
‘‘1. The specific nature of the offense or offenses which the Defendant is
charged with. 2. The time, place and manner in which this offense was
committed. 3. The specific acts performed by the Defendant which consti-
tutes all necessary elements of the crime charged. 4. The general circum-
stances surrounding the alleged crime. 5. State with particularity, the date,
and time of said alleged violations and the section of the Connecticut General
Statutes violated. 6. State with particularity, the name or names, including
addresses, of all persons the State alleges were involved in said violations.’’
   6
     Specifically, the court stated: ‘‘All right. Well, I’m going to deny the
motion at this time. I will [say] this, that’s why we have jury trials. I will
also indicate that based on—assuming the facts as presented in the motion,
which, I understand, is based on the police report and may not be accurate,
but based on what the police have indicated, and what counsel has put in
their motion, I believe there is sufficient evidence to go forward, and I deny
the defense’s motion to dismiss.’’
   7
     See Practice Book § 41-8 (5).
   8
     Specifically, defense counsel argued: ‘‘Your Honor, first of all, I believe
that—and I submit to the court that the evidence that is pertinent to this
charge is solely the evidence involving the events that took place at or near
260 Crestwood Road in Torrington, and that is the residence of Mr. Silano.
So that any conduct that took place elsewhere is not being charged in this
count one. And so what happened, according to the evidence that we have
from State, is that at or near 260 Crestwood Road in Torrington, [the defen-
dant] allegedly stopped her car in the middle of the street at the drive, or
near the driveway of 260 Crestwood Road, and yelled profanities at Mr.
Silano, and demanded an investigation and told him to call the cops. And
that’s basically all that [the defendant] is alleged to have done.’’
   9
     As a result of this conclusion, we need not consider the defendant’s
request to incorporate the arguments set forth in State v. Parnoff, supra, 160
Conn. App. 270. In Parnoff, the dispositive issue was whether the defendant’s
statements to a summer intern and an employee of a water utility company
who had entered his property rose to the level ‘‘fighting words.’’ Id., 272–74.
Unlike the present case, Parnoff concerned speech and not physical conduct.
   10
      In State v. Simmons, 86 Conn. App. 381, 391, 861 A.2d 537 (2004), cert.
denied, 273 Conn. 923, 871 A.2d 1033, cert. denied, 546 U.S. 822, 126 S. Ct.
356, 163 L. Ed. 2d 64 (2005), we stated: ‘‘It is clear that the only difference
between [breach of the peace and disorderly conduct] is that the breach of
the peace statute requires that the proscribed conduct occur in a public
place. The disorderly conduct statute does not require proof of any fact not
also required for conviction under the breach of the peace statute.’’ See
also State v. Szymkiewicz, 237 Conn. 613, 618, 678 A.2d 473 (1996).
   11
      Silano’s written statement to the police regarding the incident, which
was admitted into evidence, indicated that he was ‘‘extremely alarmed for
me, my family, and other housing authority employees’ safety.’’
   12
      In addition to the evidence presented during the trial, the prosecutor,
in his closing argument, addressed the defendant’s conduct toward Silano
at the frozen yogurt shop and described the events of May 16, 2013, as a
‘‘continuing course of conduct that starts at the yogurt store and goes all
the way [through the events at the Silano residence].’’
   13
      As noted in the state’s brief, the defendant did not specifically argue
that she was entitled to a hearing pursuant to Practice Book § 37-12. Section
37-12 (a) provides in relevant part that ‘‘[i]f a defendant has been arrested
without a warrant and has not been released from custody by the time of
the arraignment or is not released at the arraignment . . . the judicial
authority shall . . . make an independent determination as to whether there
is probable cause for believing that the offense charged has been committed
by the defendant.’’ The state further properly notes that the defendant had
been released from custody prior to her first court appearance, and therefore
that rule of practice did not apply in this case.
   14
      We further note our Supreme Court ‘‘has required the automatic reversal
of a conviction due to error at the probable cause hearing only when the
error was a lack of sufficient evidence to justify the finding of probable
cause.’’ State v. Brown, 279 Conn. 493, 508, 903 A.2d 169 (2006). Otherwise,
errors at the probable cause stage are subject to the harmless error analysis
on appeal. Id., 509.
   15
      Specifically, she argues that her prosecution and conviction following
the illegal arrest violated her rights to due process and a fair trial in violation
of the fourth, fifth and fourteen amendments to the United States constitu-
tion, as well as article first of the Connecticut constitution.
   16
      The court also permitted the defendant to call Michael Maniago, the
Torrington chief of police, as a witness.
   17
      During cross-examination, Sweeney expressly stated that she did not
speak with Silano on May 16, 2013, regarding the defendant and never told
Silano that he had to file a ‘‘complaint’’ against the defendant.
   18
      The state correctly contends that the defendant inadequately briefed
the issue of whether the court improperly had precluded the majority of
the witnesses listed on her revised witness list from testifying. As succinctly
noted in its brief, the state asserts that the defendant ‘‘has failed to specify
which of the numerous witnesses proffered to the court were improperly
excluded. . . . Here, the only one of the proffered witnesses mentioned in
the defendant’s brief is . . . Sweeney, whom the trial court permitted to
testify. . . . The defendant appears to claim that the trial court improperly
limited the scope of Sweeney’s testimony. . . . The defendant does not
address any of these proffered witnesses with any particularity . . . .’’ (Cita-
tions omitted.)
   19
      For example, the defendant points us to the following statement from
the trial court: ‘‘All right. Here’s my ruling in regard to this. And we talked
about this at the beginning of this trial, and I’m going to say it again . . . .
But we are not relitigating a proper or improper firing of [the defendant].
As I indicated before, there are avenues available to [the defendant] to
challenge an illegal firing, improper firing, a firing that she alleges is based
upon her being a ‘whistle-blower.’ There is a legal forum for airing those
kinds of issues. This case is not that forum.
   ‘‘So, the fact that [the defendant] had made numerous, or the nature of
those complaints against the [authority] are not relevant in this case. The—
so, the fact that . . . Sweeney fired [the defendant], that fact, that [the
defendant] complained of corruption, the fact that [the defendant] filed a
complaint resulting in a settlement, those are just—they’re not relevant to
this case.’’
   20
      See Practice Book § 60-5.